Filed 7/30/14 In re Paige M. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re PAIGE M. et al., Persons Coming                                B252537
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK98087)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DESIRAE V.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Annabelle G. Cortez, Judge. Affirmed.
                                                         ______
         Megan Turkat Schirn, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jacklyn K. Louie, Principal Deputy County Counsel, for Plaintiff and Respondent.
                                                         ______
       Mother Desirae V. appeals from the judgment entered after the juvenile court
declared her children, Paige M. and James T., Jr., dependents of the court, placed the
children with their respective fathers, terminated jurisdiction and made family law orders.
Mother contends that substantial evidence does not support the jurisdictional findings.
We disagree and thus affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On March 4, 2013, the Department of Children and Family Services (DCFS) filed
a Welfare and Institutions Code section 300 petition1 as to Paige, then age eight, and
James, then age four. As amended, the petition alleged under subdivision (b) that Mother
“has a history of illicit drug use, and is a current user of marijuana, which renders the
mother incapable of providing regular care of the children. On 12/19/2012, the mother
used, possessed and was under the influence of marijuana while the child, James, was in
the mother’s care and supervision. The mother’s illicit drug use endangers the children’s
physical health and safety and creates a detrimental home environment, placing the
children at risk of physical harm.” It also alleged as to James under subdivision (b) and
as to Paige under subdivision (j) that, “[o]n 12/19/2012, . . . mother . . . created a
detrimental and endangering situation for the child James, in that the mother allowed
unrelated males to use, possess and be under the influence of marijuana, in the children’s
home in the child[] James’[s] presence. Such a detrimental and endangering situation
established for the child by the mother, and the mother’s failure to protect the child,
endangers the child’s physical health and safety and places the child and the child’s
sibling, Paige, at risk of physical harm.”
       At the detention hearing, also on March 4, the juvenile court ordered James
released to his father in San Diego and Paige detained in foster care. The court ordered
mother not to smoke marijuana and granted her monitored visitation, family reunification
services as to Paige and family maintenance services as to James. The court later
released Paige to her father, who lives in Washington. Both fathers were ordered to


1
       Statutory references are to the Welfare and Institutions Code.

                                               2
facilitate sibling contact as well as, along with DCFS assistance, visits and contact with
mother.
       The juvenile court held an adjudication and disposition hearing on August 21 and
September 23. DCFS, counsel for each of the fathers and the children’s counsel argued
in favor of jurisdiction, while mother’s counsel opposed it. After hearing mother’s
testimony, argument by counsel and reviewing exhibits, the court sustained as amended
the allegations in the petition under section 300, subdivisions (b) and (j), and declared
Paige and James dependents.
       As to jurisdiction, the juvenile court stated that both fathers have “outline[d] the
mother’s extensive history with using marijuana . . . and the mother also indicated her
history with marijuana—actually the mother in the report indicates she did not have a
severe history of marijuana that is not necessarily consistent with those report[s] by those
around her, including [James’s father] where he indicated that [mother] had the history of
smoking marijuana and [ ]he knew she had started up using again; and [Paige’s father]
who indicated that when he met [mother] she smoked marijuana and smoked it regularly
with [him]. She has always smoked marijuana. The maternal grandmother also indicates
her daughter struggled with issues such as drugs and violence and she is not sure of all of
the drugs that [mother] used . . . definitely the use of marijuana, methamphetamine and
the issues and the allegations relate to marijuana. The paternal great aunt also talks about
[mother] smoking marijuana and becoming physical. The court does note that with
respect to the allegations that mother has enrolled in classes and has started to address the
issue, and has also tested negative when she started testing and then she refused to test
and then she subsequently started testing randomly back in March, and there are negative
results.”
       The juvenile court continued, “[T]here is a nexus between the use and the risk to
the children. Specifically . . . the court notes that James has autism and Paige is nine
years old and James is four. The incident described [in the allegations] is outlined in the
reports and it says the mother having left James in the living room watching television
while she and her neighbors smoked marijuana in the room and this is when James was

                                              3
four; and the reports indicate[] that when the police came, the apartment—the mother
describes the incident where she went to the bedroom and took two hits and closed the
bedroom door while they were smoking and the neighbors placed the towel by the door.
When the [emergency response] worker came to the apartment, it smelled like marijuana
and so according to the report although the mother went into the bedroom to smoke the
marijuana with friends, James was being exposed to marijuana, the smell of the
marijuana, not only that he is a child who has special needs and the mother was leaving a
four-year old to care for himself while she smoked marijuana in the room with her
neighbors. Paige also indicated—the court found the mother credible with respect to her
efforts but not necessarily so with respect to admitting the more recent and current
use. . . . She indicated . . . in her testimony that she didn’t smoke around the kids and that
conflicts with the incident in 12-2012 where she smoked and James was in another room;
and she also indicated that was a one[-]time incident and Paige indicates that when
[mother] come[s] into her room referring to the friends. [Paige says] [her] mom has a lot
of friends, when they come to the house they go into the room and close the door. She
does not lock the door and she comes out to check up on [Paige] and James. So Paige’s
information certainly suggest[s] that this is not a one[-]time incident. With respect to the
risk to the children, the court also notes that . . . mother claims that [James] has a severe
breathing problem[ ] and yet smokes in the house and she lets others smoke in the house
as well. . . . There are concerns with respect to the mother’s ability to . . . care for the
children . . . . The children had significant absences from school. The reports of the
children not being appropriately fed.”
       At disposition, the juvenile court terminated jurisdiction over the children with
family law orders, which awarded sole legal and physical custody to the respective
fathers. The court granted mother monitored visitation with James every other weekend,
plus telephonic contact of two to three times per week, and with Paige once a month, plus
telephonic contact of two to three times per week.




                                                4
       Mother filed a timely notice of appeal. (§ 395, subd. (a)(1); see In re Tracy Z.
(1987) 195 Cal.App.3d 107, 112 [jurisdictional findings reviewable on appeal from the
judgment following disposition].)
                                         DISCUSSION
       Mother contends that the evidence is insufficient to support the jurisdictional
findings because, at the time of the jurisdiction and disposition hearing, which occurred
on August 21 and September 23, 2013, “there was no current or future risk of harm
[to the children] related to her prior drug use.” We disagree.
       “The purpose of section 300 is ‘to identify those children over whom the juvenile
court may exercise its jurisdiction and adjudge dependents.’ [Citation.]” (In re A.O.
(2010) 185 Cal.App.4th 103, 110.) To declare a child a dependent under section 300,
the juvenile court must find by a preponderance of the evidence that the allegations
are true. (In re Matthew S. (1996) 41 Cal.App.4th 1311, 1318; see § 355, subd. (a).)
We review the court’s findings under section 300 for substantial evidence and will affirm
the judgment based on those findings if they are supported by reasonable, credible
evidence of solid value. (Matthew S., at p. 1319.)
       As noted, the juvenile court took section 300 jurisdiction over James under
subdivision (b) and over Paige under subdivisions (b) and (j). Section 300,
subdivision (b), permits a dependency when, among other reasons, “[t]he child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of the failure or inability of his or her parent . . . to adequately
supervise or protect the child . . . .” “A jurisdictional finding under section 300,
subdivision (b)[,] requires: ‘“(1) neglectful conduct by the parent in one of the
specified forms; (2) causation; and (3) ‘serious physical harm or illness’ to the child, or
a ‘substantial risk’ of such harm or illness.” [Citation.]’ [Citations.]” (In re James
(2009) 176 Cal.App.4th 129, 135.) When the jurisdictional finding is “based on the
parent’s ‘inability . . . to adequately supervise or protect the child[ ]’” DCFS must show
“parental unfitness or neglectful conduct.” (In re Precious D. (2010) 189 Cal.App.4th
1251, 1254.) Section 300, subdivision (j), provides that jurisdiction over a child arises

                                                 5
when “[t]he child’s sibling has been abused or neglected, as defined in subdivision (a),
(b), (d), (e), or (i), and there is a substantial risk that the child will be abused or neglected,
as defined in those subdivisions. The court shall consider the circumstances surrounding
the abuse or neglect of the sibling, the age and gender of each child, the nature of the
abuse or neglect of the sibling, the mental condition of the parent or guardian, and any
other factors the court considers probative in determining whether there is a substantial
risk to the child.”
       As noted, the sustained allegations provided that mother “has a history of illicit
drug use, and is a current user of marijuana, which renders the mother incapable of
providing regular care of the children. On 12/19/2012, the mother used, possessed and
was under the influence of marijuana while the child, James, was in the mother’s care and
supervision.” In addition, “[o]n 12/19/2012, . . . mother . . . created a detrimental and
endangering situation for the child James, in that the mother allowed unrelated males to
use, possess and be under the influence of marijuana, in the children’s home in the child[]
James’[s] presence.” Substantial evidence supports jurisdiction based on these
allegations.
       Mother admitted that on December 19, 2012 she allowed two unrelated males into
her apartment and smoked marijuana with them in her bedroom while four-year-old
James, an autistic child with special needs, remained unattended in the living room.
Mother also admitted a history of marijuana use, which the maternal grandmother, the
paternal great aunt, the children’s respective fathers and James’s father’s girlfriend
corroborated based on their experiences and interactions with mother. A neighbor
reported that she and other neighbors often smell marijuana from mother’s apartment and
complain “that there [is] a lot of traffic at [mother’s] unit and a lot of male[s] coming in
and out of the unit in the middle of the night. Additional[ly], [the neighbor] . . .
witnessed high school kids jumping the fence to enter [mother’s] unit.” The neighbor
heard mother screaming at Paige “‘you stupid little bitch’” and said that Paige would
come asking for food. The maternal grandmother stated that mother had been physically
violent with the children. Paige reported that mother had directed her not to disclose

                                                6
certain information to social workers but revealed that two men are at her home all the
time and other men, whom she does not know, “come in and out of her home to see her
mother.” Paige said her mother and male friends go in the bedroom with the door closed
for 20 to 30 minutes, and she cares for James during those times. Paige admitted being
hungry and asking a neighbor for bread. Paige’s teacher reported that Paige had come
to school without eating, and Paige said she had missed breakfast because she was
taking care of her brother. Paige also had absences, behavioral issues and 76 missed
assignments in third grade when living with her mother, and James too had absences
from school, as well as numerous visits to the doctor where mother had reported high
fevers that were not present when he was examined. Paige’s therapist, who had seen her
eight times since December 5, 2012 and met with mother, stated that “‘Paige has
consistently reported events and circumstances of grave concern in [his] sessions with
her. She also has stated that her mother instructs her not to disclose these events and
circumstances to anyone, and that her mother would verbally chastise[] her for doing so
after visits from social workers.’” The therapist expressed “‘ongoing, serious concern for
the safety and well being of [Paige] and the adequacy of the home environment.’” This
evidence of mother’s marijuana use, her leaving two small children, one with diagnosed
special needs, unattended and the effects on the children is sufficient to show a
substantial risk of serious physical harm or illness to the children based on mother’s
marijuana use.
       Although at the time of the jurisdiction and disposition hearing, mother claimed
not to have smoked marijuana since the incident on December 19, 2012, the juvenile
court found mother “not necessarily [credible] with respect to admitting the more recent
and current use.” In addition, as the court recognized, mother had taken steps to address
her marijuana use and the impact on her children. Mother completed a 10-session
substance abuse program, partially completed domestic violence and parenting courses
and had recent negative drug tests. She enrolled in a drug treatment program in
June 2013, did not attend the program in August, and resumed participation in
September. Nevertheless, mother had completed only about a third of the drug treatment

                                             7
program, and the program recovery specialist recommended that mother continue in
treatment. Thus, mother’s statements about her disuse of marijuana and her participation
in programs do not negate the substantial risk of harm present for jurisdiction.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                 ROTHSCHILD, P. J.
We concur:



              JOHNSON, J.



              WILEY, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             8